   USDC IN/ND case 2:19-cv-00320-JVB document 18 filed 05/11/20 page 1 of 7


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

MORRIS W.,                                        )
               Plaintiff,                         )
                                                  )
       v.                                         )   CAUSE NO.: 2:19-CV-320-JVB
                                                  )
ANDREW SAUL, Commissioner of the                  )
Social Security Administration,                   )
               Defendant.                         )

                                     OPINION AND ORDER

       Plaintiff Morris W. seeks judicial review of the Social Security Commissioner’s decision

denying his application for disability insurance benefits and social security income and asks the

Court to award benefits or, in the alternative, remand for further proceedings. For the reasons given

below, the Court remands this case for further proceedings.

                                            ANALYSIS

       Plaintiff makes three arguments for reversing the decision of the Commissioner of Social

Security. Two of the arguments contest the substance of the ALJ’s decision. The third argument is

that the ALJ was not properly appointed, thus violating the Appointments Clause of the United

States Constitution. Because the Court finds the constitutional issue to be dispositive, the Court

addresses that argument only.

       In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Court held that the SEC’s ALJs were

“Officers of the United States” within the meaning of the Appointments Clause and, consequently,

that those ALJs must be appointed by the President, a court of law, or the head of a department.

Id. at 2051; see also U.S. Const. art. II, § 2, cl. 2. Plaintiff argues that, like the SEC’s ALJs, the

ALJs of the Social Security Administration are officers that must be appointed pursuant to the
   USDC IN/ND case 2:19-cv-00320-JVB document 18 filed 05/11/20 page 2 of 7


Appointments Clause. Because the ALJ that held the administrative hearing in Plaintiff’s case was

not appointed pursuant to that clause, Plaintiff asserts that remand is required.

       The Commissioner argues only that Plaintiff did not timely raise his argument regarding

the ALJ’s appointment. That is, the Commissioner does not argue that Plaintiff’s argument should

fail on the merits; the Commissioner’s argument is that the issue was not timely raised.

       Many courts have considered the issue of the timeliness of an Appointments Clause

challenge to a Social Security Administration ALJ, and the courts’ conclusions are not uniform. It

appears that the majority view is that a social security claimant must raise the Appointments Clause

argument at the administrative level before raising the argument in court. See Chamberlain v.

Comm’r of Social Security, No. 19-10412, 2020 WL 2300240, at *5 (E.D. Mich. May 8, 2020)

(“This Court is one of the majority of courts that has found that a social security claimant forfeits

an Appointment Clause challenge by failing to raise it in the administrative proceedings.”); Berns

v. Saul, No. C18-2068, 2020 WL 1330432, at *7 (N.D. Iowa Mar. 23, 2020) (collecting cases).

However, the only decision to date on this issue from a circuit court concludes that the issue does

not need to be raised at the administrative level. See Cirko ex rel. Cirko v. Comm’r of Social

Security, 948 F.3d 148 (3d Cir. 2020). Courts in this district have agreed with Cirko. See Duane

H. v. Saul, No. 3:19-cv-138-JVB-SLC, 2020 WL 1493487, at *3 (Mar. 27, 2020); Hoot v. Saul,

No. 1:18-cv-296-RLM-SLC (N.D. Ind. Mar. 23, 2020) (slip op.).

       As the Commissioner identifies, the Lucia Court held that a party “who makes a timely

challenge to the constitutional validity of the appointment of an officer who adjudicates his case

is entitled to relief.” 138 S.Ct. at 2055. Here, the timeliness question turns on whether issue

exhaustion is required at the administrative level in social security cases.




                                                  2
    USDC IN/ND case 2:19-cv-00320-JVB document 18 filed 05/11/20 page 3 of 7


         The Court first looks to whether issue exhaustion is required by statute or regulation; then,

if not so required, the Court determines the matter in its discretion. See McCarthy v. Madigan, 503

U.S. 140, 144 (1992) (“Where Congress specifically mandates, exhaustion is required. But where

Congress has not clearly required exhaustion, sound judicial discretion governs.” (citations

omitted)). The Commissioner argues that issue exhaustion is supported by the regulations codified

at 20 C.F.R. §§ 404.924, 404.933(a)(2), 404.939, 404.940, 404.946(b), 416.1433(a)(3), 416.1439,

416.1440, and 416.1424. However, the Supreme Court in Sims v Apfel, found that issue exhaustion

was not required by any of the Social Security Administration’s regulations, and the only

amendments to the above regulations post-Sims do not touch on the question of issue exhaustion.

530 U.S. 103, 108 (2000); Hoot, No. 1:18-cv-296, at 4. Thus, this is a question for sound judicial

discretion.

         The Commissioner argues that United States v. L.A. Tucker Truck Lines, Inc., 344 U.S. 33,

38 (1952), and Elgin v. Dep’t of Treasury, 567 U.S. 1, 23 (2012), and several other cases (in which

the Social Security Administration did not handle the matter administratively) stand for the

proposition that arguments not made at the agency level are forfeited.

         “The basis for a judicially imposed issue-exhaustion requirement is an analogy to the rule

that appellate courts will not consider arguments not raised before trial courts.” Sims, 530 U.S. at

108-09. Thus, “the desirability of a court imposing a requirement of issue exhaustion depends on

the degree to which the analogy to normal adversarial litigation applies in a particular

administrative proceeding.” Id. at 109. Thus, Sims, in which the Commissioner of the Social

Security Administration was the defendant, is more instructive than L.A. Tucker Truck Lines,

Elgin, or the Commissioner’s other cited cases. 1


1
 Though the holding of Sims is not directly on point, as the question ultimately decided there was that issue exhaustion
was not required at the agency appellate level and here the question is whether the issue needed to be raised at the

                                                           3
    USDC IN/ND case 2:19-cv-00320-JVB document 18 filed 05/11/20 page 4 of 7


         Adversarial administrative proceedings provide the greatest rationale for requiring issue

exhaustion at the administrative level. Sims, 530 U.S. at 110. However, in Sims, four justices noted

that “Social Security proceedings are inquisitorial rather than adversarial,” and the ALJ has the

“duty to investigate the facts and develop the arguments.” Id. at 110-11 (plurality opinion).

Therefore, “the reasons for a court to require issue exhaustion are much weaker.” Id. at 110

(majority opinion). Social Security administrative hearings before ALJs are considerably different

than normal adversarial litigation, so this weak analogy provides little reason to require issue

exhaustion.

         The traditional purposes of requiring exhaustion at the administrative level are to protect

the authority of the administrative agency and to promote judicial efficiency. McCarthy, 503 U.S.

at 145. Protecting agency authority is based on the idea that, once Congress delegates authority to

agencies, the “agencies, not the courts, ought to have primary responsibility for the programs that

Congress has charged them to administer.” Id. Accordingly, this interest is strongest “when the

action under review involves exercise of the agency’s discretionary power or when the agency

proceedings in question allow the agency to apply its special expertise.” Id.

         In the case at bar, this interest is low. The issue—whether the Appointments Clause was

violated—is not a matter of the Social Security Administration exercising its discretionary power

or applying its special expertise. See also Cirko, 948 F.3d at 153 (“[E]xhaustion is generally

inappropriate where a claim serves to vindicate structural constitutional claims like Appointments

Clause challenges, which implicate both individual constitutional rights and the structural

imperative of separation of powers.” (citing Glidden Co. v. Zdanok, 370 U.S. 530, 536-37 (1962)).




agency hearing level, the directive to look at the nature of the administrative proceeding at issue guides this Court’s
analysis.

                                                          4
   USDC IN/ND case 2:19-cv-00320-JVB document 18 filed 05/11/20 page 5 of 7


       Exhaustion promotes judicial efficiency by giving the agency the opportunity to correct its

errors (thereby removing the need for an appeal) and by creating a record for use on appeal.

McCarty 503 U.S. at 145. Here, however, it is unclear how the ALJ would have been able to act

on Plaintiff’s challenge to the ALJ’s own authority to rule on Plaintiff’s claims. It is similarly

unlikely that the Appeals Council would have taken any action on Plaintiff’s constitutional

challenge. Mathews v. Eldridge, 424 U.S. 319, 330 (1976) (“It is unrealistic to expect that the

Secretary would consider substantial changes in the current administrative review system at the

behest of a single aid recipient raising a constitutional challenge in an adjudicatory context.”).

Additionally, this is not a matter in which a fuller record would help the Court’s analysis.

       The Commissioner argues that there is an additional efficiency interest in requiring issue

exhaustion, as many claims are brought before the Social Security Administration, and

“[r]emanding to the Agency thousands of previously decided claims . . . would further burden an

already-stressed system and add even more months to the wait times for first-time claimants.”

(Resp. 20, ECF No. 15). The Commissioner provides no clarification on how he concluded that

not requiring issue exhaustion on this constitutional challenge would lead to “thousands” of cases

being remanded to the agency. Given the age of the Lucia decision and the sixty day deadline to

appeal a social security final decision, the Court agrees with the Third Circuit that “the purported

flood is actually a trickle” and whatever number of cases actually end up being remanded to the

agency due to not requiring issue exhaustion are “a drop in the bucket relative to the thousands of

claims that the SSA has voluntarily ordered (and thus apparently has the resources enabling) the

Appeals Council to review.” Cirko, 948 F.3d at 159.

       In balancing Plaintiff’s interest in judicial resolution of his Appointments Clause challenge

against the agency’s interest in issue exhaustion, see McCarthy, 503 U.S. at 146, the Court finds



                                                 5
   USDC IN/ND case 2:19-cv-00320-JVB document 18 filed 05/11/20 page 6 of 7


Plaintiff’s interest to win the day. The Social Security Administration has set up an inquisitorial

administrative process, not an adjudicative one. This inquisitorial posture runs counter to requiring

social security claimants to investigate and develop their own arguments, as that is the duty of the

ALJ under this framework. Sims, 530 U.S. at 110-11 (plurality opinion). Accordingly, the system

is set up in a way that did not give Plaintiff notice of the need to investigate such issues when his

claims were working their way through the administrative process. The issue is not one that was

delegated to the agency or one that is particularly within its expertise, and, despite the

Commissioner’s protestations to the contrary, not requiring issue exhaustion will not create a large

burden by increasing the remand caseload. Issue exhaustion is not required.

       Having resolved that question, the Court turns to the merits of Plaintiff’s challenge. The

administrative hearing in this case was held before an ALJ on April 20, 2018. On July 16, 2018,

the Acting Commissioner ratified the appointment of all previously hired ALJs. See Social

Security    Emergency        Message      (EM)       18003     REV      2,     §    B,     available

at https://secure.ssa.gov/apps10/reference.nsf/links/08062018021025PM). Also, the Solicitor

General stated that much of the reasoning of Lucia applies to ALJs who preside over non-

adversarial proceedings, DOJ Memo Re:Guidance on Administrative Law Judges after Lucia v.

SEC (S. Ct.), 3, available at https://static.reuters.com/resources/media/editorial/20180723/ALJ--

SGMEMO.pdf. In light of (1) the above actions by the then-Acting Commissioner and the Solicitor

General, (2) the holding of Lucia, (3) the Commissioner’s lack of argument that his ALJ’s are not

officers, and (4) the ALJ’s authority to conduct hearings, take testimony, receive and weigh

evidence, and issue decisions, the Court concludes that Social Security ALJs are officers whose

appointments are governed by the Appointments Clause. Because the ALJ who oversaw Plaintiff’s

hearing was not appointed pursuant to that clause (and even though the ALJ was so appointed



                                                 6
   USDC IN/ND case 2:19-cv-00320-JVB document 18 filed 05/11/20 page 7 of 7


before the ALJ’s decision was issued on August 14, 2018), remand is required, and the prescribed

remedy is a new hearing before a different ALJ. See Lucia, 138 S.Ct. at 2055.

                                       CONCLUSION

       Based on the foregoing, the Court hereby GRANTS the alternative relief requested in

Plaintiff’s Brief in Support of Complaint [DE 12], REVERSES the decision of the Commissioner

of Social Security, and REMANDS this matter for further administrative proceedings before a

different ALJ. The Court DENIES the request for an award of benefits.

       SO ORDERED on May 11, 2020.

                                                s/ Joseph S. Van Bokkelen
                                                JOSEPH S. VAN BOKKELEN, JUDGE
                                                UNITED STATES DISTRICT COURT




                                               7
